Bleckley, Chief Justice.
The facts appear in the official report. There can be no doubt that the contract alleged in the declaration for the sale of five hundred eases of eggs was an unconditional contract. It is equally certain that no such contract appears in the evidence, for the contract to which that points was conditional and the condition was of such a nature as to render the variance material. Putting aside other questions raised and discussed in the case, this is a decisive one. With or without considering the affidavit which was before the court, the judgment of nonsuit was correct. Judgment affirmed.